Citation Nr: 1509546	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-33 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.M.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran presented testimony at a hearing before the undersigned Acting Veterans Law Judge in April 2014.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for left knee and low back disabilities.  Further development is necessary to comply with the duty to assist.  

With regard to his left knee, the Veteran asserts that his current disability may have been incurred in or aggravated by service.  In the alternative, he asserts that his left knee disability is either caused by or aggravated by his service-connected right knee disability.  With regard to his low back disability, the Veteran asserts that it is related to service, or in the alternative, is secondary to his left knee disability and/or his service-connected right knee disability.   

The Veteran was afforded a VA examination in May 2010; an opinion regarding causal nexus was not provided.  A causal nexus opinion was received from a different VA examiner in January 2011.  The January 2011 opinion is deficient for the reasons to follow; thus, a new examination and opinion must be provided.  

The January 2011 examiner opined that the Veteran's left knee and low back disorders were not related to or aggravated by his military service or his right knee condition.  It was further noted that the etiology of these disorders is likely due to events prior to military service as well as the age related natural degenerative progression of his conditions.  The rationale given was that the Veteran's service treatment records did not reflect documentation of treatment for these conditions.  

A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The January 2011 VA examiner's opinion is further inadequate because the "clear and unmistakable" standard was not used.  Although the Veteran reported at least two left knee dislocations prior to service, his August 1969 Report of Examination completed upon enlistment is negative for any diagnosis of a left knee disorder.  Thus, the presumption of soundness applies, and can only be rebutted by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The January 2011 VA examiner did not state whether the Veteran's left knee disability clearly and unmistakably preexisted service and was not aggravated by service.  

The Board further notes that the May 2010 VA examination and January 2011 VA nexus opinion are deficient because they appear to contain inaccurate facts.  The May 2010 VA examination report indicates that the Veteran had surgery on his left knee in 1960.  See May 2010 VA Examination Report.  However, the Veteran has testified that he did not have any surgery on his left knee prior to his entry into service and his testimony is consistent with his service treatment records.  

The Board also notes that relevant evidence in the file was not discussed by the January 2011 VA examiner.  In a November 2008 letter, a clinician from the Cherry Hill Medical Group opined that the Veteran's low back disorder is secondary to gait disturbances caused by degenerative joint disease of the bilateral knees.  In a December 2012 letter, Dr. G. indicated that the Veteran's right knee could be considered "an aggravating factor" for his left knee disorder.  This evidence was not identified or discussed in connection with the May 2010 VA examination or the January 2011 VA nexus opinion, and the Board cannot assume that the examiner took this into consideration when providing his opinion.  

For the reasons identified above, a new examination and medical opinion (based on full consideration of the Veteran's documented medical history and lay assertions, and supported by clearly-stated rationale) is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, the appeal is remanded to obtain outstanding, relevant evidence.  

During his hearing before the Board, the Veteran testified that he sought SSA disability benefits and worker's compensation benefits for a work-related injury involving his low back.  SSA and workman's compensation records have not yet been obtained.  On remand, steps should be taken to obtain all records currently in the possession of the SSA concerning the Veteran's claim for benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2012).  Additionally, the RO should invite the Veteran to provide any additional information he has concerning his worker's compensation claim, including any information necessary to obtain these documents from the appropriate sources.  If such information is provided, steps should be taken to obtain those records.  See 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his low back and knee disabilities.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left knee and low back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to provide any information necessary to obtain records in connection with his worker's compensation claim.  If the necessary information is provided, take steps to obtain these records from the appropriate sources.

4.  Obtain from the SSA, any and all records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.

5.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files and a copy of this Remand, must be reviewed by the examiner.  Following examination and diagnostic testing of the Veteran and a review of the claims file, the examiner is to address the following:

Left Knee 

a. Is the evidence both clear and unmistakable (i.e., it is undebatable; this is an onerous test, there can be no evidence to the contrary) that the Veteran had a left knee disability prior to his entry into active service in August 1969?

b. If so, is there clear and unmistakable evidence that such pre-existing left knee disability did not undergo any permanent increase in severity during his service, i.e., was not aggravated during such service?

c. If there was an increase in the severity of the pre-existing left knee disability during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

d. If it is not clear and unmistakable that a left knee disability pre-existed service AND was not aggravated in service, then is it at least as likely as not (a 50 percent or greater probability) that a current left knee disability had onset in service or is otherwise related to service?

e. If it is not clear and unmistakable that the left knee disability pre-existed service AND was not aggravated in service, then is it at least as likely as not that any current left knee disability was either caused by or aggravated by the Veteran's service-connected right knee disability?

Low Back 

a. Is it at least as likely as not that any current low back disorder is related to or had its onset in service?  

b. Is it at least as likely as not that any current low back disorder was caused or aggravated by the Veteran's service-connected right knee disability?

In answering these questions pertaining to the left knee and low back, the examiner should acknowledge and discuss the November 2008 and December 2012 private opinions as well as any relevant lay assertions of the Veteran.

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

5.  Then readjudicate the claims on appeal.  If either benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


